Tom GLAZE, Justice, concurring. I concur only for the purpose of pointing out that the State is not in violation of the “Executive Agreement” signed by Arkansas and North Carolina. The prosecution of Mr. Greene has never ended in Arkansas, and in fact, he was retried, convicted, and sentenced to death. Mr. Greene has appealed that conviction and death penalty to this court. Arkansas is only obliged to return Mr. Greene to North Carolina if the prosecution in this State is terminated in any manner other than by the imposition of a judgment and death sentence.